             Case 3:18-cv-01554-EMC Document 144 Filed 02/27/19 Page 1 of 1




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   Civil Division
     JOHN R. TYLER
 3   Assistant Branch Director.
     RHETT P. MARTIN (DC Bar # 999272)
 4   KEVIN SNELL (NY Bar)
     ADAM KIRSCHNER (IL Bar # 6286601)
 5   JOSEPH C. DUGAN (OH Bar # 0093997)
     GARY FELDON (DC Bar # 987142)
 6   Trial Attorneys
     1100 L Street, NW
 7   Washington, DC 20005
     Tel: (202) 514-3259
 8   Fax: (202) 616-8460
     Joseph.Dugan@usdoj.gov
 9
     Attorneys for Defendants
10
11                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
13
      CRISTA RAMOS, et al.,
14                                                     Case No. 3:18-cv-01554-EMC-SK
                   Plaintiffs,
15
                                                       [PROPOSED] ORDER
16    v.

17
18    KIRSTJEN NIELSEN, et al.,

19                 Defendants.
20
21          Joseph C. Dugan seeks to withdraw as counsel for Defendants in the above-captioned
22   litigation pursuant to Civil Local Rule 11-5(a). As this Court finds that Mr. Dugan has submitted
23   satisfactory reasoning for withdrawal and that permitting his withdrawal will not cause
24   substantial prejudice or delay to any party, IT IS HEREBY ORDERED that Joseph C. Dugan is
25   relieved as counsel for Defendants in this proceeding.
26
     Date: ________________________
           February 27, 2019                             __________________________________
27                                                       HON. EDWARD M. CHEN
                                                         United States District Judge
28
                                 DEFENDANTS’ PROPOSED ORDER –
                                       No. 3:18-cv-1554 - 1
